DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group II, cancer associated antigen and ipilimumab in the reply filed on 5/23/2022is acknowledged.
Claims 4, 13-16, 19-24, 37-44 are being examined.
Priority
The instant application was  filed 06/12/2020 and  is a national stage entry of PCT/US2018/066051 with an international filing date: 12/17/2018 and  claims priority from provisional application 62599472 , filed 12/15/2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/2/2022 is being considered by the examiner.
Drawings
The drawings are objected to because  Figure 3 provides at least 5 different nucleotide sequences.  However, the description of drawings only identifies SEQ ID NO 13.  37 CFR 1.821 (d) requires , “Where the description or claims of a patent application discuss a sequence that is set forth in the  “Sequence Listing ” in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by  “SEQ ID NO: ” in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application.”  The claims/specification should be amended to be consistent with 37 CFR 1.821 (d).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
The specification references numerous papers throughout such as Decker et a 2006; Decker et al 2009, Konduri et al 2013 [0113].  The specification does not provide the citations to the reference. The specification should be amended to provide the citations and references cited of all citations in the specification.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 13-16, 19-24, 37-44are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim 39 is drawn to  method for providing an immune response in a subject having a diseased cell population comprising: a) obtaining a primed dendritic cell population produced by a method comprising contacting a dendritic cell population with a nucleic acid encoding one or more antigens, wherein the nucleic acid comprises RNA generated from a template mRNA by a method comprising: a) hybridizing a first primer to the template mRNA, wherein the first primer comprises a nucleic acid sequence of SEQ ID NO: 2 and a poly(T) sequence which can anneal to the poly(A) tail of mRNA; b) extending the first primer with a reverse transcriptase that has terminal transferase and template switching activity to generate a partial first cDNA strand with an oligo(C) overhang; {01027219}4c) hybridizing a second primer to the oligo(C) overhang of the partial first cDNA strand, wherein the second primer comprises a nucleic acid sequence of SEQ ID NO: 1; d) extending the partial first cDNA strand from the oli o(C) overhang using the second primer as the template, thereby generating a first cDNA strand; e) separating the template mRNA and first cDNA strand; f) hybridizing a third primer to the first cDNA strand; (Y) extending the third primer to generate a second cDNA strand. thereby generating a double stranded cDNA; and h) synthesizing RNA from the double stranded cDNA: and b) administering an effective amount of the primed dendritic cell population to the subject.
Thus the claims broadly encompass administering “an effective amount” of primed dendritic cell population to the subject.  The preamble recites, “providing an immune response in a subject having a diseased cell population.”  Thus the claims encompass administering “an effective amount” of primed dendritic cell population to the subject to produce an immune response.    The specification recites “effective amount” 12 times.  {0013}recites  “an effective amount” of primed dendritic cell population to the subject, but provides no guidance what an effective amount of primed dendritic cell population requires.  Paragraph 0054 recites, “immune response that is effective against a tumor or tumor cell.”  This provides no guidance about the effective amount of primed dendritic cell population. Paragraphs 0073-0074 teaches effective amounts of nucleic acid and tumor antigen composition.  This provides no guidance about the effective amount of primed dendritic cell population.  Paragraph 0079 teaches effective HLA match.  This provides no guidance about the effective amount of primed dendritic cell population.  Paragraph 0082 recites, “[0082] In order to increase the effectiveness of dendritic cell therapies which include dendritic cells transformed with nucleic acids generated by the embodiments, it may be desirable to combine these compositions with other agents effective in the treatment of the disease of interest.”  This provides no guidance about the effective amount of primed dendritic cell population.  The specification provides no specific guidance or example on administering an effective amount of the primed dendritic cells to a population.  Thus the claim acks adequate written description.
Claims 19-23 depend from claim 39 and drawn the invention to “wherein the synthesizing RNA from the double stranded cDNA comprises in vitro transcription.”  Thus for claim 19-23 to be further limiting claim 39 must encompass something other than in vitro transcription, such as in vivo transcription.  However, review and searching of the specification failed to provide support for in vivo transcription using the required primers.  Thus the amendment has introduced new matter.
Claims 4, 13-16, 19-24, 37-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
There are many factors to be considered when determining whether there is sufficient evidence to support that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors have been described by the court in re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in the Ex parte Forman.  They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
The nature of the invention and the breadth of the claims:
	Independent claim 39 is drawn to a  method for providing an immune response in a subject having a diseased cell population comprising: a) obtaining a primed dendritic cell population produced by a method comprising contacting a dendritic cell population with a nucleic acid encoding one or more antigens, wherein the nucleic acid comprises RNA generated from a template mRNA by a method comprising: a) hybridizing a first primer to the template mRNA, wherein the first primer comprises a nucleic acid sequence of SEQ ID NO: 2 and a poly(T) sequence which can anneal to the poly(A) tail of mRNA; b) extending the first primer with a reverse transcriptase that has terminal transferase and template switching activity to generate a partial first cDNA strand with an oligo(C) overhang; {01027219}4c) hybridizing a second primer to the oligo(C) overhang of the partial first cDNA strand, wherein the second primer comprises a nucleic acid sequence of SEQ ID NO: 1; d) extending the partial first cDNA strand from the oli o(C) overhang using the second primer as the template, thereby generating a first cDNA strand; e) separating the template mRNA and first cDNA strand; f) hybridizing a third primer to the first cDNA strand; (Y) extending the third primer to generate a second cDNA strand. thereby generating a double stranded cDNA; and h) synthesizing RNA from the double stranded cDNA: and b) administering an effective amount of the primed dendritic cell population in to the subject.
Thus the claims encompass anything that can be considered an effective amount of the primed dendritic cell population.
Further the claims encompass the use of any mRNA template in which first primer SEQ ID NO 2 can hybridize and be extended, a second primer comprising SEQ ID NO 1 to a poly (c) overhang, hybridizing a third primer to any where in the first cDNA and extending then synthesizing any RNA from the double stranded cDNA.  Thus the claim encompasses the amplification of any cDNA with three cytosines to which SEQ ID NO 1 can hybridize and extend and any fragment to which a third primer can extend to produce a double stranded cDNA.  The independent claim is not limited to any mRNA, thus it encompasses a genus of any mRNA from any source from any species.  
	Claim 40 depends from claim 39 and draws the invention to wherein the antigen-primed dendritic cell has been primed with an antigen associated with a cancer, an autoimmune disease or an infectious disease.
Claim 41depends from claim 40 and draws the invention to wherein the antigen-primed dendritic cell has been primed with at least one tumor antigen.  
Claim 42 depends from claim 41 and draws the invention to further comprising administering an immune checkpoint inhibitor.  
Claim 43 depends from claim 42 and draws the invention to wherein the immune checkpoint inhibitor is a CTLA- 4 antagonist.  
Claim 44 depends from claim 42 and draws the invention to wherein the immune checkpoint inhibitor is ipilimumab, pembrolizumab or nivolumab.
Claim 4 depends from claim 39 and draws the invention to, wherein the second primer consists of SEQ ID NO: 1.  
Claim 13 depends from claim 39 and draws the invention to wherein the third primer comprises a nucleic acid sequence of SEQ ID NO: 3.  
Claim 14 depends from claim 39 and draws the invention to wherein the template mRNA is obtained from a sample.  
Thus the claim encompass any sample from any subject. The claim provides no steps in which the template is isolated.  Thus the claims encompass the template n 
Claim 15 depends from claim 14 and draws the invention to wherein the sample is a tumor sample.  
The claims thus encompass any tumor sample from any subject.
Claim 16 depends from claim 15 and draws the invention to wherein the tumor sample is stored in an RNA stabilization solution after removal from a subject.  
In view of the indefinite article prior to subject the claim encompasses a tumor sample from any subject of any species.  
Claim 19 depends from claim 39 and draws the invention to wherein 
Thus the independent must encompass synthesizing the RNA in vivo of the instant claim properly further limits the independent claim.
Claim 20 depends from claim 19 and draws the invention to wherein in vitro transcription comprises adding a fourth primer, a fifth primer, and an RNA polymerase, and synthesizing RNA from the double stranded cDNA with the RNA polymerase.  
Claim 20 depends from claim 21 and draws the invention to wherein the fourth primer comprises a nucleic acid sequence of SEQ ID NO: 1. {01027219}3  
Claim 22 depends from claim 21 and draws the invention to wherein the fifth primer comprises a nucleic acid sequence of SEQ ID NO: 3.  
Claim 23 depends from claim 20 and draws the invention to wherein the method further comprises capping the RNA.  
Claim 24 depends from claim 39 and draws the invention to, wherein the method of generating RNA further comprises amplifying the double stranded cDNA before synthesizing RNA from the double stranded cDNA.

The amount of direction or guidance and the Presence and absence of working examples.
	The specification provides no teachings in which an effective amount of dendritic cell population are administered to a subject.
The specification provides no examples in which both a lysate and mRNA are used to prime dendritic cells.
The specification teaches, “0052] "Sample" means a material obtained or isolated from a fresh or preserved biological sample or synthetically-created source that contains nucleic acids of interest. In certain embodiments, a sample is the biological material that contains the variable immune region(s) for which data or information are sought. Samples can include at least one cell, fetal cell, cell culture, tissue specimen, blood, serum, plasma, saliva, urine, tear, vaginal secretion, sweat, lymph fluid, cerebrospinal fluid, mucosa secretion, peritoneal fluid, ascites fluid, fecal matter, body exudates, umbilical cord blood, chorionic villi, amniotic fluid, embryonic tissue, multicellular embryo, lysate, extract, solution, or reaction mixture suspected of containing immune nucleic acids of interest. Samples can also include non-human sources, such as non- human primates, rodents and other mammals, other animals, plants, fungi, bacteria, and viruses.”
The specification teaches, “[0062] When the RNA is provided as a tumor preparation, the preparation typically is fractionated or otherwise treated to decrease the concentration of proteins, lipids, and/or DNA in the preparation, and enrich the preparation for RNA.”
The specification teaches, “In certain aspects, dendritic cells for use according to the embodiments are isolated from a subject that is to be treated by a method of the embodiments. In other aspects, dendritic cells may be from a different subject, such as an HLA-matched donor.”(0063).
The specification teaches, “[0079] In further aspects, the genetic modification comprises a genomic deletion or insertion in the cell population. For example, one or more HLA gene may be disrupted to render the dendritic cells as an effective HLA match for a subject to be treated.”




The state of prior art and the predictability or unpredictability of the art:
MPEP2164.03 teaches, " The scope of the required enablement varies inversely with the degree of predictability involved, but even in unpredictable arts, a disclosure of every operable species is not required. A single embodiment may provide broad enablement in cases involving predictable factors, such as mechanical or electrical elements. In re Vickers, 141 F.2d 522, 526-27, 61 USPQ 122, 127 (CCPA 1944); In re Cook, 439 F.2d 730, 734, 169 USPQ 298, 301 (CCPA 1971). However, in applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims. In re Soll, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not obvious from the disclosure of one species, what other species will work.”
 	Slagter-Jager ( Slagter-Jager et al., "Evaluation of RNA Amplification Methods to Improve DC  Immunotherapy Antigen Presentation and Immune Response," Mol Ther Nucleic Acids,  2(5): e91, 2013) (IDS) teaches, “The quality of RNA can be measured using standard biochemical and molecular biological techniques; however, to measure the impact of change in RNA quality on biological activity requires specialized approaches. For example, in one study, an increase in RNA purity was achieved by implementation of a novel purification method, high-performance liquid chromatography, which resulted in decreasing unwanted.”(page 1, 2nd column, 1st paragraph).  Slagter-Jager teeaches, “To achieve maximum protein expression from total amplified cellular RNA, the amplified RNA should maintain complexity, capture full-length transcripts, and preserve the relative abundance of various RNAs. We have developed a model system that not only allowed demonstration of protein expression from amplified RNA transfected into DCs but also provided a system to optimize the RNA amplification process to maximize protein expression thereby improving the immunopotency of RNA-transfected DCs   immune activation of the DCs and increased protein translation from that RNA”(page 2, 1st column, top)  Slagter-Jager teaches “Because of the high complexity of antigens present in the total RNA payload and difficulty with detection of individual proteins.” (page 2, 1st column, 2nd paragraph)
	Palucka (Immunity 39, July 25, 2013, pages 38-48) teaches, “Although immature DCs in peripheral tissues efficiently capture antigens (Mellman and Steinman, 2001), antigen presentation usually results in immune tolerance because of the lack of costimulatory molecules” (page 38, 2nd column, bottom)  Palucka teaches, “Vaccines composed of short 9–10 aa peptides, with or without adjuvants, demonstrated that MHC-class-I-restricted antigenspecific CD8+ T cell immunity can be mounted in individuals with metastatic disease (Boon et al., 2006; Rosenberg et al., 1998; Speiser et al., 2008). However, the clinical success was limited (Rosenberg et al., 2005), possibly because of the lack of CD4+ T cell help, which we now know is necessary for the generation of potent CTLs and long-lived memory CD8+ T cells (Janssen et al., 2005; Filipazzi et al., 2012).”(page 40, 2nd column bottom).  Palucka teaches with respect to ex vivo generated DC, “Although objective clinical responses have been observed in certain affected individuals, there is a discrepancy between the blood immune response and the rate of clinical responses, as we will later discuss.” (page 41, 2nd column, bottom).  Palucka teaches, “Although considerable progresses have been made over the years, additional studies are required to fully reveal the potential immunotherapeutic impact of ex-vivo-generated DCs. Most studies have been performed in late-stage subjects who display strong immunosuppression mechanisms, e.g., Treg cells that counteract the induction of effective immunity to vaccine
antigens.”(page 42, 1st column top).  
	Gardner ( Trends in Immunology (2016) volume 37, pages 855-865) teaches with respect to ex vivo expansion and activation, “perhaps the lack of observed efficacy has
simply been due to insufficient or inappropriate immune stimulation” (page 862, 2nd full paragraph).
Sadeghzadeh ( Volume 254, 1 August 2020, 117580) teaches, “The choice of proper tumor Ag for loading onto DCs in order to amplify the probability of the immune response is very important. It is superior to use a tumor specific antigen (TSA), but for some tumors, TSA has not yet been identified.”(page 4, 12st column top).  Sadeghzadeh  teaches, “the tumor protein lysate needs to be processed and then presented by DCs in order to induce T cells.”  (page 4, 1st column top).  
Sreenivasan (PLoS ONE 3(3): e1791. doi:10.1371/journal.pone.0001791) teaches EV555731  , EV606293, EV605942   which comprise instant SEQ ID NO 1.
The level of skill in the art:
	The level of skill in the art is deemed to be high
Quantity of experimentation necessary:
In order to practice the invention as claimed, one would first have to establish that a predicative relationship exists between the use of any mRNA template and any third primer to provide a transcribed RNA for production of an effective amount of  population of dendritic cells that would provide and immune response.    Experimentation would be replete with unpredictable trial and error analysis because the art teaches short peptides do not provide a predictable response.  The specification provide no guidance on the effective amount of dendritic cell population for performing the assay and the art suggests unpredictability of dendritic cells activated and expanded ex vivo.  Further it would be unpredictable as the art suggest that some late stage patients may not respond due to tumor microenvironment.   Further it would be unpredictable to use any cell lysate as the prior art teaches that processing is required to provide dendritic cells which present antigens.  Further it would be unpredictable to use any mRNA as the art teaches the quality and capping of the mRNA determines the ability of dendritic cells to present antigens.  Finally it would be unpredictable to use any mRNA as the art teaches cancer antigens for all cancer is not known.  Thus one of skill in the art would have to recruit an enormous population of subjects of the recited diseases .  .
	Further it would be unpredictable to sue any cells as the specification teaches cells with different HLA lead to problems.  
Further it would be unpredictable to use SEQ ID NO 1 in Zebrafish as the art demonstrates it would not function as the claim requires as SEQ ID NO 1 is present in the Zebrafish.  
	 Due to the scope of the claims, one of skill in the art would be required to further undertake extensive trial and error experimentation to determine the mRNA, dendritic cells, the third primer, etc to predictably perform the method as claimed.
Therefore, in light of the breadth of the claims, the lack of guidance in the specification, the high level of unpredictability in the associated technology, the nature of the invention, the negative teachings in the art, and the quantity of unpredictable experimentation necessary to practice the claimed invention, it would require undue experimentation to practice the invention as claimed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 13-16, 19-24, 37-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 39 recites, “administering an effective amount of the primed dendritic cell population to the subject.”  The recitation of “effective is a relative term.  The specification and claims do not provide a basis to differentiate an “effective amount” from an ineffective amount.  Further it is unclear what the affective amount is effective for.
Claim 14 recites, “the template RNA.”  Claim 14 depends from claim 39, which does not recite “template RNA.”  Thus The template RNA lack antecedent basis and it is unclear what template RNA claim 14 is referencing.  This rejection can be overcome by amending the claim to recite, ”The template mRNA.”
Claim 40 depends from claim 39 and recites, “wherein the antigen-primed dendritic cell has been primed with an antigen associated with a cancer, an autoimmune disease or an infectious disease.”  The metes and bounds are unclear how the antigen can be associated with a cancer, an autoimmune disease or an infectious disease when the independent claim merely requires an mRNA template.
Claim 19 depends from claim 39 and recites, “wherein synthesizing RNA from the double stranded cDNA comprises in vitro transcription.”  For claim 19 to further limit claim 39, claim 39 must be broader than claim 19 and thus encompass in vivo transcription by the methods of claim 19.  The metes and bounds are unclear as the specification and claims provide no indication how to perform the method in vivo.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 39-41, 13-15, 19-22, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tcherepanova  (wo2005052128).
Claim 39 presents language of “comprises a nucleic acid sequence of SEQ ID NO: 1.”  Thus the broadest reasonable interpretation of the limitation in view of the indefinite article the claim encompass any portion of the sequence of SEQ ID NO 1.
Tcherepanova teaches methods of amplifying RNA molecues to obtain RNA molecules of the sense orientation to encode tumor of microbial antigens in antigen presenting cells (abstract, page 1, technical field).
Tcherepanova  teaches antigen presentation is an important step in induction of immune response (page 1, last full paragraph).  Tcherepanova teaches transfection of rumor RNA or selected tumor RNA encoding tumor antigens into dendritic cells.(page 2, 1st paragraph).  
Tcherepanova teaches the method comprises treating a disorder in a subjection by providing an effective amount of a composition comprising at least on antigen presenting cell transfected in vitro with an RNA preparation of a sense RNA for cancer or microbial disorder. (page 5-6)
Tcherepanova teaches, “The conversion of mRNA (polyA+RNA) to complementary DNA and the subsequent amplification of the sequences is a basic technology well known to those skilled in the field of molecular biology. Descriptions of the various permutations of the basic techniques can be found in United States Patent Nos. 5,962,271, 5,962,272 and 6,593,086, the contents of which are hereby incorporated by reference. For example, published protocols for RNA amplification utilize template switching technology (Chenchik et al., 1998). Schematic representation of the technology is demonstrated in Figure 1A. This technology utilizes a unique property of an RNAseH-deficient mutant of MMLV reverse transcriptase to incorporate additional residues, primarily cytosine at the 5' end of the synthesized first strand cDNA. If an oligonucleotide containing several consecutive G residues at its 3' end is present in the first strand synthesis reaction, Watson-Crick base pairing will occur between the G and C nucleotides. Once the reverse transcriptase reaches the 5' end of the ranscript, it switches templates and continues transcription from the defined sequence of the annealed oligonucleotide. The 3'end of the cDNA is defined by annealing poly-dT oligonucleotides that contain other defined sequences. The defined 3' and 5' ends of the first strand cDNA will allow for unlimited PCR- based amplification. To allow for subsequent transcription and translation of the antigen sequences in the amplified product, T7 RNA polymerase promoter sequences are introduced by addition of T7 promoter sequences to the oligonucleotide containing G (capswtich) used in the PCR reaction. The template switching protocol originally described by Chenchik et al. was designed for ease of operation, and subsequent subcloning into plasmid vector (page 3-4). 
    PNG
    media_image1.png
    1147
    846
    media_image1.png
    Greyscale

In figure 1, Tcherepanova teaches the use of muliple primersincluding one that hybridizes to an oligo C hangover of a first primer and a third primer.  Tcherepanova teaches and claims SEQ ID NO 2 which consists of instant SEQ ID NO 2.  Tcherepanova teaches the use of a primer with a polyG to hybridize to a polyC (meeting the limitations of the second primer in view of the broadest reasonable interpretation of the claim.  
Tcherepanova does not specifically teach treating a subject with a disease cell population.
However it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims the treating of  cancer and microbial disorders.  The artisan would be motivated as Tcherepanova teaches RNA produced by his methods would allow production of RNA with minimal contaminants.  The artisan would have a reasonable expectation of success as the artisan is merely using known methods to produce RNA for introduction into dendritic cells for cancer or microbial treatment.  
With regards to claim 40-41, Tcherepanova teaches antigens for cancer or microbial disorders (page 6 top).
Claim 13 recites,” a nucleic acid sequence of  SEQ ID NO:3.”  Thus the broadest reasonable interpretation of the limitation in view of the indefinite article the claim encompass any portion of the sequence of SEQ ID NO 3.
With regards to claim 13, Tcherepanova teaches a primer with the T7 polymerase priming  site which is within instant SEQ ID NO 3.
With regards to claim 14, Tcherepanova teaches, “amplifying at least one mRNA from a sample to produce a polynucleotide template, wherein the polynucleotide template comprises a promoter suitable for in vitro transcription operably.” (top of page 5). 
With regards to claim 15, Tcherepanova teaches, “preparation of sense oriented RNA derived from tumor cells is used to transfect antigen presenting cells to provide a composition of cells that is useful as a cancer immunotherapeutic.” (page 24, last paragraph).  
With regards to claim 19-21, 24 
    PNG
    media_image1.png
    1147
    846
    media_image1.png
    Greyscale

In figure 1, Tcherepanova teaches the use of muliple primersincluding one that hybridizes to an oligo C hangover of a first primer and a third primer.  Tcherepanova teaches and claims SEQ ID NO 2 which consists of instant SEQ ID NO 2.  Tcherepanova teaches the use of a primer with a polyG to hybridize to a polyC (meeting the limitations of the second primer in view of the broadest reasonable interpretation of the claim.  
Claim 22 recites,” a nucleic acid sequence of  SEQ ID NO:3.”  Thus the broadest reasonable interpretation of the limitation in view of the indefinite article the claim encompass any portion of the sequence of SEQ ID NO 3.
With regards to claim 22, Tcherepanova teaches a primer with the T7 polymerase priming  site which is within instant SEQ ID NO 3.
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tcherepanova  (wo2005052128) as applied to claims 39-41, 13-15, 19-22, 24 above, and further in view of Slagter-Jager et al., "Evaluation of RNA Amplification Methods to Improve DC  Immunotherapy Antigen Presentation and Immune Response," Mol Ther Nucleic Acids,  2(5): e91, 2013.
The teaches of Tcherepanova teach methods of producing primed dendritic cells by constructing double stranded cDNA from a sample and using T7 polymerase to transcribe sense strands of RNA as detailed above.
Tcherepanova does not specifically teach capping of the RNA.
However, Slagter-Jager et al. teaches evaluating RNA amplification methods to improve DC immunotherapy (title).  Slagter-Jager et al.teaches in vitro transctip and capping (page 8, 2nd column, in vitro transcription and capping).  Slagter-Jager et al. teaches, “The post-transcriptional capping  procedure, when applied to amplified RCC RNA, is expected  to result in greater expression of the antigen RNAs. In addition, the post-transcriptionally added cap was treated with  2′-O-methyltransferase to generate a type 1 cap structure to  increase translation efficiency of the RNA.” (page 2, top, 2nd column)
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to cap the invtro transcribe RNA.  The artisan would be motivated as Slagter-Jager et al. teaches capping increases translational efficiency of the RNA that has been capped.  The artisan would have a reasonable expectation of success as the artisan is merely using known method to produce RNA from known samples.  
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tcherepanova  (wo2005052128) as applied to claims 39-41, 13-15, 19-22, 24 above, and further in view of Dunmire (BioTechniques 33:890-896 (October 2002))
The teaches of Tcherepanova teach methods of producing primed dendritic cells by constructing double stranded cDNA from a sample and using T7 polymerase to transcribe sense strands of RNA as detailed above.
Tcherepanova does not specifically teach the use of an RNA stabilizing agent after removal from the subject.
	However, Dunmire teaches, “RNAlater is undoubtedly easy to use and valuable for preserving RNA in clinical samples. To maximize the overall RNA yield, we suggest treating the entire sample for RNA isolation, not just the cell pellet.”
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to put a tumor sample in an RNA stabilizing agent prior to RNA extraction.  The artisan would be motivated as Dunmire teaches RNA stabilizing agents are easy to use and valuable in preserving RNA clinical samples.  The artisan would have a reasonable expectation of success as the artisan is merely us8ing commercial available reagents to preserve RNA in a sample.
Claim(s) 37-38, 42-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tcherepanova  (wo2005052128) as applied to claims 39-41, 13-15, 19-22, 24 above, and further in view of Davoust  (Annu. Rev. Immunol. 2000. 18:767–811), Palucka (Immunity 39, July 25, 2013, pages 38-48)
The teaches of Tcherepanova teach methods of producing primed dendritic cells by constructing double stranded cDNA from a sample and using T7 polymerase to transcribe sense strands of RNA as detailed above .
Tcherepanova does not specifically teach priming with both RNA and tumor lysates or protein antigens of at least 5 amino acid overlap .
However, Davoust teaches dendritic cells can be primed by numerous things including whole tumor lysates and tumor cell derived RNA. 
Palucka teaches, “Vaccines composed of short 9–10 aa peptides, with or without adjuvants, demonstrated that MHC-class-I-restricted antigenspecific CD8+ T cell immunity can be mounted in individuals with metastatic disease.” (page 42).
MPEP 2144.06 sates:
I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose....”
Thus it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to prime dendritic cells.  The artisan would be motivated  to determine if RNA and tumor lysate priming together would provide an improved result relative to priming with either by themselves.  The artisan would have a reasonable expectation of success as the art demonstrates both RNA and tumor lysates are used to prime dendritic cells.
 The artisan would further be motivated to use RNA and tumor lysates that provides at least 9 amino acids of overlap.  The artisan would be motivated as Palucka teaches, “Vaccines composed of short 9–10 aa peptides, with or without adjuvants, demonstrated that MHC-class-I-restricted antigenspecific CD8+ T cell immunity can be mounted in individuals with metastatic disease.  The artisan would have a reasonable expectation of success as the artisan is merely using known lysates and RNA for priming dendritic cells.
Futher Tcherepanova does not specifically teach the use of CTLA4 antagonist such as ipilimumab.
However, Palucka teaches, “logical approach to addressing these issues is the combination of DC vaccine candidates and agents that target different pathways. For example, checkpoint inhibitors such as antagonists to CTLA-4 or PD-1 might offset inhibitor signals (Figure 3). The combination of GVAX and CTLA4 antibody (Ipilimumab) has proven to be safe, and preclinical models show increased effector CD8+ T cells and enhanced tumor-antigen-directed CTL function” (page 43, 2nd column bottom).
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to use CTLA4 antibody (Ipilimumab) with the primed dendritic cells.  The artisan would be motivated as Palucka specifically suggests the combination of CTLA4 antibody (Ipilimumab) with dendritic cells.  The artisan would have a reasonable expectation of success as Palucka teaches it is safe.
Summary
No claims are allowed.
Claim 4 is free of the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/           Primary Examiner, Art Unit 1634